IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 39216

STATE OF IDAHO,                                    )     2012 Unpublished Opinion No. 543
                                                   )
       Plaintiff-Respondent,                       )     Filed: June 28, 2012
                                                   )
v.                                                 )     Stephen W. Kenyon, Clerk
                                                   )
JASON MICHAEL SPELTS,                              )     THIS IS AN UNPUBLISHED
                                                   )     OPINION AND SHALL NOT
       Defendant-Appellant.                        )     BE CITED AS AUTHORITY
                                                   )

       Appeal from the District Court of the Second Judicial District, State of Idaho, Nez
       Perce County. Hon. Carl B. Kerrick, District Judge.

       Judgment of conviction and concurrent, unified sentences of fifteen years, with
       minimum periods of confinement of four years, for sexual abuse of a child under
       the age of sixteen years and lewd conduct with a minor child under
       sixteen, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GRATTON, Chief Judge; LANSING, Judge;
                                  and GUTIERREZ, Judge

PER CURIAM
       Jason Michael Spelts pled guilty to sexual abuse of a child under the age of sixteen years,
Idaho Code § 18-1506(1)(a), and lewd conduct with a minor child under sixteen, Idaho Code §
18-1508. The district court sentenced Spelts to concurrent, unified terms of fifteen years, with
minimum periods of confinement of four years. Spelts appeals, contending the district court
abused its discretion by refusing to order a period of retained jurisdiction.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-

                                                  1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Spelts’ judgment of conviction and sentence are affirmed.




                                                   2